Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 in the reply filed on September 14, 2022 is acknowledged.
Claims 5-6 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected operating method of a 3D printer, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 14, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “gel-like reactant” in claim 1 is a relative term which renders the claim indefinite. The term “gel-like reactant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The bottom of page 5 of Applicant's disclosure lists two examples of gel-like reactants, calcium chloride gel and barium chloride gel. It is unclear what substances constitute gel-like reactants that are not gels.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng (US 2019/0202127) in view of Maier (US 2016/0361873).
Regarding claim 1, Ng discloses a 3D printer based on liquid-solid chemical reaction deposition ([0108]), comprising a sealed forming chamber (8) (sealed housing 180, [0052]), a powder container (14) (powder charging station 192, [0053], Fig. 1B), a forming container (16) (platform 102 provides a building area, [0051]), a powder spreading mechanism (powder dispensers 106, [0055]), and a three-axis linkage mechanism in the sealed forming chamber (8) (support 104 on a gantry, [0056]); the three-axis linkage mechanism moves a nozzle along a X-axis, Y-axis, or Z-axis direction in the sealed forming chamber (8) according to a movement path planning of a control system of the 3D printer (gantry moves in X and Y directions, [0056]); characterised in that, a liquid supply device (1) is provided (source of densification material 118 for densification material dispenser 108 densification material 118 includes particles mixed with a gel, [0108]), the liquid supply device (1) contains a gel-like reactant (3) (densification material 118 includes particles mixed with a gel to be a precursor for a ceramic material, [0108]); the nozzle is a liquid nozzle (13) (dispenser of densification material 118 constitutes a nozzle because it is dispensing a gel, [0105] [0108])); the liquid nozzle (13) communicates with the liquid supply device (1) through a following conduit (4) (inherently there is a structure that densification material 118 travels through, [0105] [0108]); during an operation, the liquid supply device (1) delivers the gel-like reactant (3) therein to the liquid nozzle (13) through the following conduit (4) (inherently there is a structure that densification material 118 travels through, [0105] [0108]). 
Ng teaches a printer substantially as claimed. Ng does not disclose the liquid supply device (1) is provided outside the sealed forming chamber (8) and is not explicit as to the liquid nozzle (13) communicates with the liquid supply device (1) through a following conduit (4), and the liquid supply device (1) delivers the gel-like reactant (3) therein to the liquid nozzle (13) through the following conduit (4).
However in the same field of endeavor of additive manufacturing in a sealed volume, (abstract), Maier teaches a liquid supply device (reservoir 327 holding liquid ink, [0044], Fig. 6) is provided outside the sealed forming chamber (reservoir 327 is outside of closed chamber 140 which has a controlled gas environment, [0044], Fig. 6), the liquid nozzle (cartridge 425 has a nozzle, [0044], Fig. 6) communicates with the liquid supply device through a following conduit (reservoir 327 and ink cartridge 425 with a nozzle communicate through feeder tubes 329, [0044], Fig. 6). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified densification material dispenser 108 of Ng to source densification material 118 from a reservoir outside of sealed chamber 180 and communicated by a flexible tube because [0044] of Maier teaches a liquid reservoir outside of a sealed chamber communicated by a feeder tube and would have been predictable to serve the same function in the same way in Ng.
Regarding claim 2, Maier teaches teaches injecting ink into a conduit, [0033], Maier is silent as to the type of valve that controls the injection. Ng as modified teaches a printer substantially as claimed. Ng as modified does not teach a junction of the following conduit (4) and the liquid supply device (1) is provided with a solenoid valve. Maier is silent as to the type of valve that controls the injection.
However, Ng teaches that dispensing can be controlled with a solenoid valve (control of densification material 118 can be provided by a solenoid valve because the architecture in [0123] is the same for densification material dispenser 108, [0123] [0134]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ng such that control of the densification material 118 from the liquid supply device (as modified, reservoir 327 of Maier) to the conduit (feeder tube 329 of Maier) is performed by a solenoid valve because [0123] and [0134] of Ng teaches that a solenoid valve is one of multiple valves suitable for the purpose of controlling a flow of densification material 118. Accordingly, a solenoid valve would have been predictable to perform the function adequately.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng (US 2019/0202127) in view of Maier (US 2016/0361873) as applied to claim 1 above, and further in view of Lai (US 2005/0225007).
Regarding claim 3, Ng as modified teaches a base plate (platform 102, [0052]) is provided inside the forming container (platform 102 enclosed in sealed housing 180, [0052]). Ng as modified teaches a printer substantially as claimed. Ng as modified does not teach the base plate is driven up and down by a screw mechanism at the bottom thereof.
However, in the same field of endeavor of binder jetting additive manufacturing (abstract), Lai teaches the base plate is driven up and down by a screw mechanism at the bottom thereof (screw rod transmission mechanism 28, 29 for moving H-shaped chassis 26, 27 up and down and consequently piston type constructing slab 23 which is a base plate, [0046], Fig. 2).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ng such that platform 102 is movable up and down by screw rod transmission mechanism 28, 29 of Lai because [0046] of Lai teaches that lowering the platform enables the proper supply of powder and recycling of excess powder in recycle hole 24. It would further have been obvious to further modify Ng to include recycle hole 24 of Lai because [0046] teaches recycle hole 24 enables the recycling of extra powder.
Regarding claim 4, Ng as modified teaches a powder collecting container (recycle hole 24, [0046] of Lai) is provided on a right side of the forming container (recycle hole 24 is to the right of constructing slab 23, [0046] and Figs. 2, 6 of Lai).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ng (US 2019/0201977; US 2019/0201976; US 2019/0201975; US 10,758,978; US 11,007,570; US 11,090,724) teaches subject matter similar to Ng (US 2019/0202127), cited above. Maier (US 10,414,089) teaches subject matter similar to Maier (US 2016/0361873), cited above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744